        Case 6:20-cv-01049-MK         Document 22   Filed 09/17/20   Page 1 of 4




SCOTT A. KRONLAND (Lead Counsel, pro hac vice)
REBECCA C. LEE (pro hac vice)
ALTSHULER BERZON LLP
177 Post Street, Suite 300
San Francisco, CA 94108
Telephone: (415) 421-7151
Facsimile: (415) 362-8064
E-mail: skronland@altber.com
        rlee@altber.com

JAMES S. COON, OSB No. 771450
THOMAS, COON, NEWTON & FROST
820 SW Second Ave., Suite 200
Portland, OR 97204
Telephone: (503) 228-5222
Facsimile: (503) 273-9175
E-mail: jcoon@tcnf.legal

Attorneys for Defendant Service Employees
International Union Local 503




                       IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON
                                     EUGENE DIVISION


 TOREY JARRETT, an individual,                  Case No. 6:20-cv-01049-MK

                   Plaintiff,                   STIPULATED MOTION TO STAY
        v.                                      DISCOVERY AND PRETRIAL
                                                DEADLINES; [PROPOSED] ORDER
 MARION COUNTY, a political subdivision
 of the State of Oregon; SERVICE                Pursuant to L.R. 16-3
 EMPLOYEES INTERNATIONAL UNION
 LOCAL 503, a labor organization; and
 MARION COUNTY EMPLOYEES
 ASSOCIATION LOCAL 294, a labor
 organization,

               Defendants.
 _____________________________________




                     Page 1 STIPULATION AND [PROPOSED] ORDER
         Case 6:20-cv-01049-MK          Document 22       Filed 09/17/20     Page 2 of 4




                                  L.R. 7-1 CERTIFICATION

       Pursuant to L.R. 7-1, the undersigned counsel for Defendant SEIU 503 certifies that they

have conferred in good faith by email and by telephone with counsel for Plaintiff and Marion

County, and Plaintiff and Marion County do not oppose this stipulated motion.

                      STIPULATED MOTION TO STAY DISCOVERY
                             AND PRETRIAL DEADLINES

       WHEREAS on August 31, 2020, Defendants SEIU 503 and Marion County filed a joint

Motion to Dismiss (Doc. 13);

       WHEREAS the order the Court will issue on that joint motion will likely shape the future

course of this litigation and proceeding with discovery now may result in a waste of party and

judicial resources;

       THEREFORE, the parties, through their respective counsel of record, hereby stipulate

and agree to move this Court to stay all pending discovery and pretrial deadlines pending the

Court’s ruling on the pending joint motion to dismiss (Doc. 13), except that, by agreement of

Plaintiff and Defendant SEIU 503, SEIU 503 will produce the following information to Plaintiff:

(1) the metadata from the iPad signature of the membership card that SEIU 503 claims to have

on file for Plaintiff, and (2) the identities of the SEIU 503 representatives who SEIU 503’s

records show obtained the signature in question. Plaintiff will use such information solely for

purposes of this action. The parties further stipulate that the Court should set a Rule 16

telephone conference, if needed, following its ruling on the joint motion to dismiss.

       IT IS SO STIPULATED.

DATED: September 17, 2020                     By: s/ Rebecca C. Lee
                                                     Rebecca C. Lee




                      Page 2 STIPULATION AND [PROPOSED] ORDER
         Case 6:20-cv-01049-MK          Document 22       Filed 09/17/20     Page 3 of 4




                                             SCOTT A. KRONLAND
                                             REBECCA C. LEE
                                             Altshuler Berzon LLP

                                             JAMES S. COON
                                             Thomas, Coon, Newton & Frost

                                             Attorneys for Defendant SEIU 503


DATED: September 17, 2020                    By: s/ Rebekah Millard
                                                    Rebekah Millard

                                             REBEKAH C. MILLARD
                                             JAMES G. ABERNATHY
                                             Freedom Foundation

                                             Attorneys for Plaintiff


DATED: September 17, 2020                    By: s/ Curtis M. Glaccum
                                                    Curtis M. Glaccum

                                             CURTIS M. GLACCUM
                                             Marion County Legal Counsel

                                             Attorney for Defendant Marion County


                                     [PROPOSED] ORDER

       Pursuant to the stipulation of the parties, and good cause appearing therefor, the

discovery and pretrial deadlines set in this case are hereby stayed pending the Court’s ruling on

Defendants SEIU 503 and Marion County’s joint Motion to Dismiss (Doc. 13), except that SEIU

503 shall provide the following information to Plaintiff: (1) the metadata from the iPad signature

of the membership card that SEIU 503 claims to have on file for Plaintiff, and (2) the identities

of the SEIU 503 representatives who SEIU 503’s records show obtained the signature in

question. Plaintiff shall use such information solely for purposes of this action. The Court will

set a Rule 16 telephone conference, if needed, following its ruling on the joint motion to dismiss.



                      Page 3 STIPULATION AND [PROPOSED] ORDER
       Case 6:20-cv-01049-MK   Document 22   Filed 09/17/20   Page 4 of 4




      IT IS SO ORDERED.


Dated: __________________               ____________________________________
                                                Mustafa T. Kasubhai
                                           United States Magistrate Judge




                  Page 4 STIPULATION AND [PROPOSED] ORDER
